— Order, Family Court, Bronx County (Rhoda Cohen, J.), entered on October 28, 1986, unanimously affirmed, without costs and without disbursements, and order of said court entered on June 12, 1987 unanimously modified, on the law, the facts, and in the exercise of discretion, to reduce bail to $10,000 in conformity with this court’s prior order of July 30, 1987 and otherwise affirmed, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Sullivan, Milonas, Rosenberger and Wallach, JJ.